
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 143
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Mr. Gohmert (for
			 himself, Mr. Akin,
			 Mrs. Bachmann,
			 Mr. Benishek,
			 Mr. Brooks,
			 Mr. Burton of Indiana,
			 Mr. Chabot,
			 Mr. Flores,
			 Mr. Fortenberry,
			 Mr. Garrett,
			 Mr. Gingrey of Georgia,
			 Mr. Harris,
			 Mrs. Hartzler,
			 Mr. Huelskamp,
			 Mr. Lamborn,
			 Mr. Lankford,
			 Mr. Daniel E. Lungren of California,
			 Mr. Manzullo,
			 Mr. Miller of Florida,
			 Mr. Nugent,
			 Mr. Nunnelee,
			 Mr. Olson,
			 Mr. Pitts,
			 Mr. Roe of Tennessee,
			 Mr. Southerland,
			 Mr. Walberg, and
			 Mr. Walsh of Illinois) submitted the
			 following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Directing the Speaker, or his designee, to
		  take any and all actions necessary to assert the standing of the House to
		  defend the Defense of Marriage Act and the amendments made by that Act in any
		  litigation in any Federal court of the United States.
	
	
		That the Speaker, or his designee, shall
			 take any and all actions necessary to assert the standing of the House to
			 defend the Defense of Marriage Act and the amendments made by that Act in any
			 litigation in any Federal court of the United States.
		
